|&7¥-/¥
                        ELECTRONIC RECORD



                                                               Driving while
COA#      04-14-00679-CR                       OFFENSE:        Intoxicated 3rd

          Benjamin Alley Moore v. The
STYLE: state of Texas                          COUNTY:         Bexar

COA DISPOSITION:                               TRIAL COURT:    186th District Court


DATE: 11/26/2014                Publish: NO    TCCASE#:        2012CR4943




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


STYLE:   «Style1» v. «Style2»                       CCA#:              l&'W-ftf
         PRO S£.                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:
                                                    JUDGE:

DATE:     Oz\qH{*                                   SIGNED:                      PC:_
JUDGE:                                              PUBLISH:                     DNP:




                                                                                  MOTION FOR

                                              REHEARING IN CCA IS:

                                           JUDGE: